Respondent has submitted an affidavit dated July 9, 1986, in which he tenders his resignation as an attorney and counselor-at-law.
There are three charges of professional misconduct pending against the respondent, each of them alleging that respondent failed to account for the moneys obtained from former clients; failed to repay said moneys; and improperly entered into a business transaction with each of these clients when respondent had differing interests than the clients and when the clients might reasonably have expected respondent to exercise professional judgment on their behalf.
*850Respondent indicates that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and that he could not successfully defend himself on the merits against the charges pending against him.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Lazer, Mangano, Thompson and Rubin, JJ., concur.